DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-13, 15-16, 21-22, 24-28, 30-34, 36, and 42 are canceled.
Claim 44 is withdrawn.
Claims 14, 17-20, 23, 29, 35, 37-41, 43 and 45-53 are under examination.

Objections Withdrawn
Claim Objections
The objection to claim 33 is withdrawn in view of Applicant’s amendments.  
The objection to claim 37 is withdrawn in view of Applicant’s amendments.  
The objection to claims 48-49 is withdrawn in view of Applicant’s amendments.  

Rejections Withdrawn
 Claim Rejections - 35 USC § 112
The rejection of claims 41 and 43 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in view of Applicant’s amendments. 



The rejection of claims 33 and 42 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form is withdrawn in view of the cancellation of the claims.  

Rejections Maintained
Claim Rejections - 35 USC § 112
Claims 14, 17-18, 29, 35, 45-47, 50, and 53 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Applicant’s Arguments:  Claims 14, 17, 18, 29, 33, and 35 are rejected under 35 U.S.C. § 112(b) as allegedly being indefinite. Applicant respectfully traverses these rejections for at least the reasons set forth below.
The Examiner asserts that it is not clear in claim 14 if the formula is written N- to C- terminus or vice versa. Applicant respectfully disagrees.
Applicant respectfully submits that the Examiner’s rejection is inconsistent with his characterization of the claimed invention. Indeed, the Examiner states the following on page 4 of the Office Action (emphasis added):

However, if the formula is not an amino acid sequence (as acknowledged by the Examiner and which is correct in view of parts of the linker and the toxin), then the formula itself in its entirety cannot have any N- to C-terminal directionality or the opposite, but only the immunoligand component A. Additionally, claim 45 (from which claim 14 depends) recites that the immunoligand has N- to C-terminal directionality, thus clarifying the directionality of the “A”. Thus, the directionality of “A“ is thus defined, and it is clear and unambiguous that the linker is attached at the C-terminus, and the toxin is attached to said linker.
Examiner’s Response to Traversal:  Applicant’s arguments have been carefully considered but are not found persuasive.
Applicant mischaracterizes their invention.  A is not the only component that can be a peptide. The linker can be a peptide also, as well as the toxin. The examiner’s position is perfectly consistent.  The formula is not written as an amino acid sequence with sequence identifier and so cannot have an assumed directionality.  Amending claim 45 such that A has a defined directionality does not require that either the linker or peptide toxin have the same.  They could have the same directionality or, when joined chemically, they can have opposite directionality.  There are thus still multiple interpretations of the formula and so this rejection stands.  


Applicant’s Arguments:  The Examiner alleges that claim 43 recites a KD of less than or equal to 110 pM, however there is a limit to the KDs taught in the disclosure and this claim language goes beyond the limitations of all such teaching. Without acquiescing to the merits of the Examiner’s rejection, and solely to expedite prosecution of this application, Applicant has amended claim 43 to recite a target binding affinity (KD) of between > 84 and < 110 pM, and thus recite a lower numerical limit based on the data of Table 2 of the instant specification.
Examiner’s Response to Traversal:  Applicant’s arguments have been carefully considered but are not found persuasive.
First, Applicant adds to the claim a lower limit not contemplated for an antibody with the CDRs of claim 37.  The KD of 84pM was for a nonelected antibody species HR12-11 and it is not clear that it shares the CDRs of claim 37 or the elected species HR12-7.  Therefore, for an antibody with the CDRs of claim 37 to have this KD is new matter.  In addition, there is no range with the two endpoints taught in the original disclosure for an antibody with the CDRs of claim 37, even if the endpoints were presented in such a way that it is clear that an antibody of the same CDRs can have both KDs.  Thus, the 

Claim 41 remains rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Applicant’s Arguments:  Claim 41 is rejected for allegedly being drawn to a genus of antibodies, including monoclonal antibodies, defined only by the epitope they bind (ROR1) and additional functional language as part i) or 11), but they are not defined by any structure other than being generically human or humanized antibodies as defined by the specification. The Examiner contends that one of skill in this art cannot determine the antibody structures encompassed by the claimed genera only defined by function. Applicant disagrees for at least the following reasons.
Applicant submits that to have sufficient written description does not require that each and every variant be exemplified in an Examples section of the present application. As the Office is well aware, all that is required is that the claims and the specification demonstrate that Applicant was in possession of the claimed subject matter at the time the application was filed. For example, claim 37, from which claim 41 depends, describes a humanized antibody, antibody derivative or antibody fragment retaining target binding capacity, which targets Receptor tyrosine kinase-like orphan receptor-1 (ROR1) 
Straightforward methods for assessment of competitive inhibition of target epitope binding, and thus a selection procedure, were available at the time of filing, such as surface plasmon resonance (SPR) or FACS analysis. Therefore, it was possible at the time of filing without undue burden to assess for any available ROR1-specific antibody whether it has a binding affinity for ROR1 that is at least as high as the binding affinity of an antibody, antibody derivative or antibody fragment according to claim 37, and competes with an antibody, antibody derivative or antibody fragment according to claim 37 for binding to ROR], i.e., meet two functional features which are ultimately determined by the combination of CDRs of a potentially affine and competitive antibody. Thus the instant application provides for two functional characteristics coupled with a known or disclosed correlation between function and structure, in the sense that it was common knowledge for the skilled artisan at the time of filing that the set of six CDRs determines binding affinity to a particular epitope on the target molecule, and thus indirectly also competitive binding behavior as to other target molecule-specific antibodies. Accordingly, because identifying the binding affinity of ROR1 was within the skill of the art, not requiring undue experimentation, at the time of filing, the instant claims do not lack support from the specification as-filed, the written description requirement is satisfied.
Examiner’s Response to Traversal:  Applicant’s arguments have been carefully considered but are not found persuasive.

Applicant then argues that the claim is enabled.  This is not at issue here.  The written description requirement is severable from the enablement requirement.  Enablement does not satisfy the written description requirement since said requirement is analyzed differently as done in the previous action.
The CDR set determines binding function, but there is no correlation between the sequence of the CDR set Applicant teaches and the next antibody in the genus since said set can vary here.  Again, teaching one species fails to meet the written description requirement.  Said another way, using the CDR set Applicant teaches would not allow you to find any other member of the genus, only a single species, which is all Applicant possesses. 

Claims 40 and 53 remain rejected under 35 U.S.C. § 112, first paragraph, because the specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention, because the specification does not provide evidence that the claimed biological materials are (1) known and readily available to the public; (2) reproducible from the written description.
Applicant’s Arguments:  Claims 40 and 53 are rejected because the Examiner contends that it is unclear if a cell line which produces an antibody having the exact chemical identity of the anti-ROR1 antibody HuR12-7 is known and publicly available, or 
Applicant respectfully submits that none of the pending claims, including claims 40 and 53, contain a cell line-directed claim, and further neither claim 40 nor claim 53 relate to a cell line or any kind of “use“ as alleged by the Examiner. Notably, the specification provides the sequences for the variable heavy chain region and light chain regions for the claimed antibodies (see, e.g. pages 42-43), and thus the specification as-filed provides sufficient support and description of the claimed antibodies. Accordingly, there is no need for a depositing cell lines at a cell depository to comply with the written description requirement.
Based at least upon the above, Applicant respectfully requests reconsideration and withdrawal of this rejection.
Examiner’s Response to Traversal:  Applicant’s arguments have been carefully considered but are not found persuasive.  Antibody molecules produced by cell clones are more than just protein sequences.  They include post-translational modifications and these will be specific to the antibody named hurR12-7.  Therefore, even though a cell line is not recited in the claims, it is still required to practice the invention.  Again, it is unclear if a cell line which produces an antibody having the exact chemical identity of the anti-ROR1 antibody HuR12-7 is known and publicly available, or can be reproducibly isolated without undue experimentation.  Since Applicant has not provided evidence of such a deposit, this rejection stands.




Claim Rejections - 35 USC § 102
Claim 41 remains rejected under 35 U.S.C. 102a1 as being anticipated by Rader (WO2012/075158, published 06/07/2012, previously cited).
Applicant’s Arguments:  Without acquiescing to the merits of the Examiner’s rejection, and solely to expedite prosecution of this application, Applicant has amended claim 41 to delete the “or“ connection of (i) and (ii).
Additionally, Applicant submits that the rabbit antibody R12 does not comprise the set of CDRs as presently claimed. For example, the CDR3 of the HC in Rader is ISYADDGALFNI, the CDR3 of the HC as claimed is ARDSYADDGALFNI. Hence, Rader does not anticipate the humanized antibody according to the present invention.
Based at least upon the above, Applicant respectfully requests reconsideration and withdrawal of this rejection.
Examiner’s Response to Traversal:  Applicant’s arguments have been carefully considered but are not found persuasive.  No CDRs in particular are required by claim 41 and so Applicant’s arguments over specific CDR requirements is not commensurate in scope with the claim and not persuasive.  Thus, this rejection stands.

Claim Rejections - 35 USC § 103
Claims  14, 17-20, 23, 29, 37, 41, 43, and 45-52 remain rejected under 35 U.S.C. 103 as being unpatentable over Rohlff (US2013/0251723, published 09/26/2013, previously cited), in view of Guimaraes (US2013/0122043, published 05/16/2013, previously cited), Heindl (US2017/0314055, priority to 12/17/2014, previously cited), 
Applicant’s Arguments: Claims 14, 17-20, 23, 29, 33, 37, 41-43, and 45-52 are rejected under 35 U.S.C. § 103 as allegedly being obvious over Rohlff (US 2013/0251723) in view of Guimaraes (US 2013/0122043), Heindl (US 2017/03 14055), Rader, and Cohen (WO 2009/099741). The Examiner further relies on both Queen (US 5530101) and Adair (US 5859205) which are incorporated by reference in Rohlff, alleging that Queen and Adair make it clear to one of ordinary skill in this art that, in addition to the CDRs outlined by Rader, one of ordinary skill in this art should take or incorporate framework residues near to the same in order to optimally humanize the rabbit antibody of Rader. Applicant respectfully disagrees.
Without acquiescing to the merits of the Examiner’s rejection, and solely to expedite prosecution of this application, Applicant has cancelled claims 33 and 42 herein, thereby rendering moot its rejection.
There is no motivation to combine the cited references with a reasonable expectation of success.
With regard to claims 14, 17-20, 23, 29, 37, 41, 43, and 45-52, Applicant submits that none of Rohlff, Guimaraes, Heindl, Rader, or Cohen either alone or in combination, teach or suggest each and every element of the instant claims. Queen allegedly discloses that “amino acids in the human acceptor sequence will be replaced by the corresponding amino acids from the donor sequence“. However, at best this teaching would motivate the skilled artisan to transfer the CDR sequences as defined in Fig. 2 of Rader. However, this was not the case as evidenced by the disclosure of Rader because only one of six 
Further, Queen’s disclosure allegedly provides that “when the non-human CDRs are combined with the human framework, the amino acids in the framework close to the CDRs become human instead of mouse,” which was presently not the case, and allegedly illustrates that “humanization of an antibody like R12 could result in affinity loss and that this could be prevented by preserving framework residues adjacent to said antibody's CDRs in the humanized form“. However, said disclosure does not apply to what is described in the instant application, but rather teaches away from the approach by the present inventors.
By using the CDRs corresponding to SEQ ID Nos. 29 to 34, and not the alleged CDRs of Rader, the inventors not only found that backmutations in the framework region, which usually are necessary to restore significantly reduced binding affinity as compared to the parent antibody, were not necessary, but that even more than 10-fold higher binding affinity had been obtained by the transfer of the CDRs as claimed instead.
Adair allegedly also teaches the use of CDRs and adjacent donor framework sequences, and the Examiner notes that “when one uses this system on R12 of Rader, HCDR1 would include the CDR1 of Rader“. However, as a matter of fact, the inventors did not transfer a sequence that would include the HCDR1 of Rader, but transferred 
In addition to the significant difference in HCDR1 sequences, the HCDR2 according to the invention comprises only 8 of the 17 amino acids of the alleged HCDR2 in Rader. Differences in HCDR3 sequences had already been discussed above in reference to the rejection under 35 U.S.C. § 102(a)(1) over Rader. LCDR1 sequences and LCDR2 sequences according to the instant claims only partially overlap with respective LCDRs in Rader; in the case of LCDR1 sequences, the overlap amounts to less than 50%. The LCDR3 sequence in fact is the only one of the set of CDRs according to the present invention that is disclosed as alleged CDR in Rader.
Moreover, Applicant respectfully disagrees with the Examiner’s interpretation of Adair. On page 9 of the Office Action, the Examiner alleges that Adair teaches the following (emphasis added): ...Adair teaches similarly CDR-grafted antibody heavy and light chains comprise acceptor framework and donor antigen binding regions with the heavy and light chains comprising donor residues and specific positions (Abstract). Column 8 at paragraph 7 begins their protocol. First, donor residues in the CDRs are added to the acceptor framework and said CDRs are defined as: HCDR1 residues 26-35, HCDR2, residues 50-65, HCDR3 residues 95-102, LCDR1 residues 24-34, LCDR2 residues 50-56, and LCDR3 residues 89-97 (Column 8, Paragraph, eighth). These are therefore the stretches of amino acids recommended to be moved to the acceptor framework.
However, Applicant submits that this is not what Adair teaches in the section cited by the Examiner. Instead, Adair teaches that these CDR ranges are preferable because 
When one uses this system on R12 of Rader, HCDR1 would include the CDR1 of Rader as well as the additional residues added by Applicant into instant SEQ ID NO. 29. The same can be said for SEQ ID No. 30 for HCDR2; the stretch of residues used in Adair, applied to R12 (Figure 2 of Rader) will contain SEQ ID NO. 30. With respect to instant SEQ ID NO. 31, the HCDR3 used from R12 in the method of Adair would include DSYADDGALEFNI, which is the CDR3 labeled in Rader for R12 (Figure 2).
Applicant disagrees. For example, the method of Adair would require that residues of CDR3 of Rader (i.e. the donor sequence) be substituted with residues of the human CDR sequences (i.e. the acceptor sequence) to prepare HCDR3, and thus the humanized product would not necessarily result in a HCDR3 comprising DSYADDGALFNI as alleged by the Examiner. Thus, the combination of Adair and Rader would not render obvious the claimed CDRs.
Accordingly, the claimed humanized antibody, and respective immunoligand-drug conjugate, is non-obvious in view of the drastically enhanced target binding affinity found by the inventors with the CDRs as claimed. There is no basis to conclude from the cited art that there could have been a reasonable expectation of success to arrive at a 
The cited references do not teach or suggest the claimed humanized antibody, antibody derivative or antibody fragment.
Moreover, nowhere do any of Rohlff, Guimaraes, or Heindl teach or suggest an Immunoligand-Drug Conjugate having the general formula A-(L)n-(T)m, in which A is an Receptor tyrosine kinase-like orphan receptor-1 (ROR-1) humanized antibody, L is a linker, T is a PNU-derived anthracycline, and in which n and m are integers between >1 and <10.
Rader does not cure the deficiencies of Rohlff, Guimaraes, or Heindl. The Examiner alleges that Rader provides the CDRs of the antibodies of Table 2 which have improved affinity after humanization, and therefore Rader is enabled to find humanized antibodies of the affinity found by Applicant. The Examiner concludes that taken all together, it would have been obvious to one of ordinary skill in this art before the filing of the instant application to conjugate the anti-ROR1 antibody of Rohlff to any desired toxin, such as those of Rohlff above, via the sortase reaction of both Guimaraes and Heindl.
Applicant respectfully submits that the Examiner’s interpretation of Rader is incorrect. Rader’s disclosure of the R12 antibody is limited to the rabbit and chimeric R12, the CDR and FR regions as recited in Figure 2, a dsFv of mAb2A2 fused to the PE38 toxin mediates cytotoxicity of ROR1-expressing cells and primary CLL cells from patients (compare Examples 1-10), and a few generic statements that rabbit antibodies can be humanized in general, which does not go beyond what was known at the time of filing to the skilled artisan. However, Rader does not disclose or describe or generate any 
Applicant further submits that the Examiner’s assertion that Rader provides the CDRs of the antibodies of Table 2 which have improved affinity after humanization, and therefore Rader is enabled to find humanized antibodies of the affinity found by Applicant, is incorrect. Rader does not anticipate the CDRs of the antibodies of Table 2 which have improved affinity after humanization, and therefore Rader is not enabled to find said humanized antibodies.
The inventors of the instant application had to realize that the teaching in Rader would not be instrumental for arriving at the advantageous humanized antibodies as claimed. Instead, Rader teaches away from making the correct selection of relevant CDR sequences in the context of the present humanization of the parental antibody. For this reason already, the subject matter of the main claim as amended is not obvious over Rader, alone or in combination with Rohlff, Guimaraes, or Heindl.
The claims are not obvious over the cited references in view of unexpected results
Moreover, non-obviousness is also based on the fact that — in contrast to the usual observation that humanization of (rabbit) antibodies generally requires affinity maturation steps later on in order to even recover the affinity level of the parent antibody — in this case the humanized R12-based monoclonal antibodies without any affinity maturation featured significantly increased binding affinity to ROR1, as shown in Table 2 of the as-filed specification. This was an unexpected and surprising effect not related to or pointed out in any of the cited references. See page 4, penultimate and last paragraph, bridging page 5; and page 24, penultimate paragraph in the as-filed specification.

Based at least upon the above, Applicant respectfully requests reconsideration and withdrawal of this rejection.
Examiner’s Response to Traversal:  Applicant’s arguments have been carefully considered but are not found persuasive.  
Applicant states that there is no motivation to combine the references with a reasonable expectation of success.  However, the examiner provided in the previous action motivation to arrive at the claimed invention, optimally humanizing the antibody of Rader for use in the obvious conjugate.  Maintenance of the donor residues and long CDRs would be expected to maintain antigen binding affinity in the humanized R12 variant of the obviousness rejection, giving one of ordinary skill in this art a reasonable expectation of success in arriving at the claimed subject matter.  This was previously stated.  Applicant merely alleges the opposite with no convincing rationale to support their opinion.
The examiner previously explained how Queen and Adair provide teachings that guide one of ordinary skill in this art to the currently claimed and very obvious CDRs of claim 37.  Thus, these claim elements are clearly provided and Applicant’s allegation to the contrary is incorrect.

Applicant states that the CDRs as claimed in claim 37 function in humanized antibodies without backmutation and with better affinity that the parent antibody.  It is not surprising that the CDRs function as they are provided by the prior art as previously discussed.  The extent to which they function, as in having better affinity than the parent, cannot be merely a function of the CDRs recited as the parent molecule has them.  Therefore, it is clear that such affinity is the property of the full variable regions.  Yet, no claims rejected above are drawn to antibodies comprising both full length variable regions that were tested and shown to have better affinity than the parent antibody. Therefore, even if the results of better affinity were surprising, no claim rejected above is commensurate in scope with the antibodies that provide said result.  Thus, this argument does not obviate this rejection.
The HCDR1 of instant claims can contain the CDR1 of Rader since the transitional phrase is comprising prior to the CDRs.  Thus, the obvious argument still reads on the claims for the reasons of record.  The same reasoning applies to Applicant’s discussion over their HCDR2 and all LCDRs. With respect to the instant HCDR3, it is as explained by the examiner previously.  Applicant misread the reference at Figure 2. There is no I at the start of HCDR3 of R12 in said Figure.  Thus, this argument is incorrect and off-point.  
With respect to Applicant’s argument over Adair’s substitution protocol with donor CDRs, it was previously explained how donor residues are preserved in the humanized variant.  The long definition of CDRs is obvious for the reasons of record.  Adair does not 
Applicant then argues that the formula of instant claims of the conjugate is not taught by the references.  This is incorrect.  It is taught in words and not as a formula but the claim element is met in the combined teachings as discussed in the original rejection in the office action dated 03/10/2021.
Rader provides guidance to the CDRs of instant claims via the teachings of Rohlff as previously discussed.  Applicant ignores the incorporations by reference of Rohlff previously stated and thus their next argument over Rader is not persuasive.  Also, Applicant cannot obviate this rejection by attacking a reference individually.   Also, Rader is enabling to provide the CDRs of instant claims since they have full variable regions, all that is needed to apply the teachings of Adair/Rohlff.  Thus, Applicant’s argument over Rader’s enablement is not persuasive.
Rader in no way teaches that using longer CDR sequences that contain their sequences would not produce a functional humanized antibody.  This is contrary to 
With respect to Applicant’s argued surprising results over affinity, these were rebutted above. It is noted however that mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979).  If Applicant feels that the CDRs provide the full affinity of their antibody, which they do not, then these CDRs are obvious as discussed above and previously and so the affinity is merely a latent property thereof.  Thus, the argument of surprising results is not persuasive.  Also, Table 2 confirms via chi square analysis that huR12-7 is not statistically different than the parent in affinity.  Thus, Applicant’s arguments are not found persuasive as not just any humanized antibody with the claimed CDRs has an improved affinity.  
Applicant then attacks Cohen individually and this is not found persuasive since the rejection is not based on this one reference.
Taken together, this rejection must clearly stand.

Conclusion
Claims 35 and 38-39 are objected to for depending on rejected claims.
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D ALLEN whose telephone number is (571)270-3497. The examiner can normally be reached Mon-Fri 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Allen/Primary Examiner, Art Unit 1642